Title: To John Adams from William Lee, 14 June 1780
From: Lee, William
To: Adams, John


     
      Dr. Sir
      Bruxelles June 14. 1780
     
     I am indebted to you for your favor of the 6th. The American vessels lately arriv’d in Holland, do not, that I hear of, bring any material Public news except the last which came from Boston the begining of May and informs us of the Marquis de la Fayettes arrival there and that they expected there also Monsieur de Rochambrauds army, which may be a means of giving the Enemy at N. York sufficient warning to put that place in the best posture of defence their Force will admit and to recall Clinton from Carolina, of whose motions these vessels do not bring any certain Intelligence, nor do I learn that Mr. Laurens has embark’d altho’ bills have already appear’d drawn upon him in Holland by Congress. This I do not comprehend, nor some other public matters, therefore shall suspend my Judgement, sincerely hoping that the Party which have already created so much distraction in Congress and America will be ultimately disappointed in their dangerous and Abominable designs. As to Mr. Deane, I always tho’t and am now convinced that he was only made use of as a Stalking Horse; to cover designs and views that his Patrons dared not openly to avow. I cannot say what will probably be the issue of this campaign in the W. Indias where the Enemy will be strong. Graves with 6 Ships of the Line and 3,000 troops will probably go to Jamaica where Sir P. Parker has 6 of the Line 2 fiftys and 1.44 Gun Ship besides Frigates and about 12 or 1500 Soldiers in that Island. Walsingham carries to Rodney 3000 Troops and 5 or 6 Ships of the Line and 4 others were sent seperately, so that Rodney will be very powerful after providing a Convoy for the homeward bound fleet, but we may suppose that Walsingham and the other ships will not get to Rodney before the middle or later end of July. Our last English papers are only to the 6th. but some persons who left London the 8th. on account of the Tumults, give a flaming account of the proceedings there on the 7th. and 8th. The people have pull’d down and burnt several houses and most of the Roman Catholic places of Worship. The Military and Citizens have had some rencounters and several lives lost on both sides. Tis likely however that the Ministry and the Military will prevail over the People who do not seem to have provided themselves with the proper instruments of defence and have the corrupted heads of what is call’d the opposition, as much against them as the King. This nation appears to me quite lost, and that in 50 Years, they will be no more consider’d in the Political scale of Europe than the Algerines; but they will dye hard and we must endeavor to let the exertions of their dying agonies be exercised on themselves; The Dutch seem to be feeling some of them and loosing all their Ships, while they are differing with each other, whether they should patiently endure or not, everything the English please to do. The Language of the English with respect to Ama. is as incomprehensible to me as it is to you, unless they are led by the Ministry to give implicit confidence to their bribed Partizans that are at large in America and perhaps permitted to be in Congress and posts of importance. You ask, will the 22 Millions for next year; will the men lost in Ama. and the W. I. by Diseases and the chance of War; and will Seamen be easily found? The 22 or even more Millions will be easily found, as long as the bank of England can coin, with more facility than paper money is coin’d in Ama. and while even the French as well as the Dutch tempted by high interest will lend them money. Soldiers will be found with more difficulty; but as long as the European powers will permit their Sailors to be seized on the High Seas and forced on board the British Navy, there can be no fear of their wanting Sea men. ’Tis computed by judicious men, that at this time full one half of the British Navy is man’d by foreigners, impressed in England or seized on the high Seas and forced on board their Ships of War. I sometime since mention’d Portugal to you and everyday proves to me more and more the necessity of treating her as a Coadjutor with G. Britain, unless she will shut her ports against the English Men of War and Privateers. Refusing to admit prizes, is only a pitiful evasion of what she ought to do; which is, to refuse admittance to all Ships of War, Privateers and Armed vessels.
     We shall be happy to hear the news from So. Carolina and of Monsr. De Ternays arrival as soon as you know them and if anything material comes to my knowlege you may be assured of the communication.
     Farewell.
    